     LANG & KLAIN, P.C.
 1   6730 N. SCOTTSDALE RD., SUITE 101
     SCOTTSDALE, ARIZONA 85253-4408
 2   TELEPHONE (480) 534-4900
     Please e-serve filings on:
 3   Filing@lang-klain.com
 4   WILLIAM G. KLAIN, #015851
     wklain@lang-klain.com (not for e-service)
 5   MICHELLE H. SWANN, #019819
     mswann@lang-klain.com (not for e-service)
 6
     Attorneys for Defendants Ryan and Caitlin Jocque
 7
 8                                 UNITED STATES BANKRUPTCY COURT
 9                                               DISTRICT OF ARIZONA
10   In re:                                                Chapter 11 Proceedings
11   LANDAU BKN HOLDINGS, LLC, an Arizona
     limited liability company,            Case No. 2:20-bk-04622-DPC
12                                         Case No. 2:20-bk-06897-DPC
                      Debtor.              Case No. 2:20-bk-06955-DPC
13   _____________________________________   (Jointly Administered)
14   CHAD MICHAEL LANDAU,
15               Debtor.                                   DEFENDANTS’ STATEMENT
     _____________________________________                 REGARDING ENTRY OF FINAL
16                                                         ORDERS
     KAREN DORIS, LLC, an Arizona limited
17   liability company,
18               Debtor.
     _____________________________________
19
     CHAD LANDAU, an individual and on behalf
20   of BRIDGE ENTERTAINMENT, LLC, an
     Arizona limited liability company; BKN      Adv. No. 2:20-ap-00169-DPC
21   INVESTMENTS, LLC, an Arizona limited
     liability company; BKN REAL ESTATE, LLC,
22   an Arizona limited liability company; CS
     CHANDLER REAL ESTATE, LLC, an
23   Arizona limited liability company; DIEGO
     POPS, LLC, an Arizona limited liability
24   company; DIEGO POPS HOLDINGS, LLC, an
     Arizona limited liability company;
25   SCOTTSDALE ROAD RESTAURANT, LLC,
     an Arizona limited liability company; JOHN
26   MOON, an individual; EDUARDO ESCOBAR,
     an individual; D2W, LLC, an Arizona limited
27   liability company; KAREN DORIS, LLC an
     Arizona limited liability company,
28

     Case 2:20-ap-00169-DPC              Doc 3 Filed 07/01/20 Entered 07/01/20 14:22:24   Desc
                                         Main Document    Page 1 of 2
 1                 Plaintiffs,
            v.
 2
     RYAN and CAITLIN JOCQUE, husband and
 3   wife,
 4                 Defendants.
 5          On June 17, 2020, in the action captioned Moon et al. v. Jocque, Case No. 2:20-bk-
 6   06897, John Moon filed a Notice of Removal to this Court, although he is not the debtor in any
 7   of these consolidated cases. Pursuant to Fed. R. Bankr. P. 9027(e)(3), Ryan and Caitlin Jocque
 8   provide notice that they do not consent to entry of final orders or judgment by the Bankruptcy
 9   Court, and anticipate filing a Motion to Remand back to the Maricopa County Superior Court
10   case to resolve claims asserted by Moon and Debtor Plaintiff Chad Landau against them.
11          DATED this 1st day of July, 2020.
12
                                             LANG & KLAIN, P.C.
13
14                                           By: /s/ William G. Klain
                                                 William G. Klain
15                                               Michelle H. Swann
                                                 Attorneys for Defendants
16
     Electronically filed with the Clerk of Court,
17   and copies mailed and emailed this same date to:

18   Timothy M. Collier
     William A. Weber
19   Law Office of Timothy M. Collier, PLLC
     3295 N. Drinkwater Boulevard, Suite 9
20   Scottsdale, AZ 85251
     timothy.collier@tmcollierlaw.com
21   william.weber@tmcollierlaw.com
     Attorneys for Plaintiff John Moon
22
     Patrick F. Keery
23   Keery McCue, PLLC
     6803 E. Main Street, Suite 1116
24   Scottsdale, AZ 85251
     pfk@keerymccue.com
25   Attorney for Debtor Chad Landau

26
     By /s/ Lisa Plisko
27
28
                                                  -2-
     Case 2:20-ap-00169-DPC      Doc 3 Filed 07/01/20 Entered 07/01/20 14:22:24        Desc
                                 Main Document    Page 2 of 2
